Citation Nr: 0420162	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-05 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for 
residuals of a pilonidal cyst excision and grafting.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The veteran and Dr. L.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
July 1958 and from March 1963 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
bilateral hearing loss and tinnitus; and granted service 
connection for residuals of a pilonidal cyst excision and 
grafting, rated as noncompensable (0 percent) effective May 
15, 2002.

The veteran filed two separate notices of disagreement to the 
August 2002 rating decision in September 2002.  He disagreed 
with the denial of service connection for bilateral hearing 
loss and tinnitus, and then disagreed with the noncompensable 
rating assigned for the residuals of a pilonidal cyst 
excision and grafting.  In December 2002, he was provided 
with a statement of the case on the issues of service 
connection for bilateral hearing loss and tinnitus.  He was 
not provided with a statement of the case for the increased 
initial rating issue, and after he filed his substantive 
appeal in February 2003, the issue was included in the June 
2003 supplemental statement of the case.  All pertinent 
information pertaining to the increased initial rating claim 
was included in the supplemental statement of the case.  The 
Board will accept jurisdiction of this issue based on the 
veteran's justified reliance on the actions of the RO.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.

FINDING OF FACT

The veteran's scar in the fold of the buttocks that resulted 
from the pilonidal cyst excision and grafting is tender to 
palpation.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a scar 
residual of a pilonidal cyst excision and grafting have been 
met from the date of the veteran's claim.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 (2003); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002 & 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The initial rating issue on appeal was first raised in a 
notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, the initial rating issue addressed 
here stemmed from a notice of disagreement to the initial 
rating assigned by a VA rating decision rather than from an 
application for benefits.  

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the June 2003 the supplemental statement 
of the case (SSOC), as well as letters sent to the veteran, 
informed him of the information and evidence needed to 
substantiate his increased initial rating claim.  The SSOC 
informed the veteran of the regulation governing the ratings 
assigned for scar residuals.  Furthermore, all the pertinent 
evidence is already of record.  In light of the above, 
further development in this regard would serve no useful 
purpose as to this issue.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify.  

Additionally, the veteran does not contend, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an increased initial 
rating.  As such, the Board finds the VA's duty to assist in 
this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Propriety of the Initial Rating

The veteran's service-connected scar residual of pilonidal 
cyst excision has been evaluated as zero percent disabling.  
He argues that his condition warrants a compensable rating.  
Specifically, he has reported that he feels discomfort and 
pain in the area of the scar and that it often opens and 
tears.  At his personal hearing before the undersigned 
Veterans Law Judge at the RO in January 2004, he testified 
that he felt pain and pressure in the area of the scar 
particularly when he engaged in any strenuous activity.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes (DC's) of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002), 
38 C.F.R. Part 4 (2003).  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity (in civilian occupations) 
resulting from service-connected disability.  38 C.F.R. § 4.1 
(2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  

This appeal addresses the assignment of an initial rating for 
a disability following an initial award of service connection 
for a scar residual of a pilonidal cyst excision.  In such 
cases, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") is inapplicable.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The service medical records show that the veteran underwent 
excision of a pilonidal cyst in September 1956.  He was 
returned to duty.  In April 1957, he developed another 
pilonidal abscess that was incised and drained.  The wound 
site had healed very slowly and the closure was not 
satisfactory.  In July 1957, the granulation tissue was 
excised and the wound marsupialized.  Relaxing incisions were 
made and the split grafts from the buttocks were applied to 
the bare areas.  The wound still did not heal completely.  In 
January 1958, he was returned to full duty.  Upon separation 
examination in July 1958, it was noted that there was 
superficial ulceration of the skin over the area of the 
previous pilonidal optectomy.  

The veteran's service-connected scar from the pilonidal cyst 
excision and grafting is presently evaluated as 
noncompensable under Diagnostic Code 7805.  The Board will 
consider whether a compensable rating may be assigned under 
this diagnostic code, as well as any other code that may be 
pertinent to the veteran's disability.  During the pendency 
of this appeal, regulatory changes amended the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (2003), including, 
effective August 30, 2002, the rating criteria for evaluating 
skin disorders, such as scars.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  Therefore, the Board may apply only 
the prior regulation to rate the veteran's disability for the 
period preceding the effective date of the regulatory change.  
See VAOPGCPREC 3-00.  In the June 2003 Supplemental Statement 
of the Case, the RO considered both the old and the new 
regulations, and this document was also provided to the 
veteran's representative.  Accordingly, the Board will also 
evaluate the veteran's claim under both the old and the new 
criteria.  

Under both versions, Diagnostic Code 7805 provides that scars 
may be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to 
and from August 30, 2002).  However, upon VA examination in 
May 2003, clinical evaluation showed that the scar residuals 
from the excision and grafting of the pilonidal cyst did not 
have any affect on the functional ability of the buttocks 
muscles and did not affect the veteran's bowel movements.  
Consequently, a compensable rating pursuant to Diagnostic 
Code 7805 is not warranted.  

Under both versions of Diagnostic Code 7804, however, a 10 
percent rating is warranted for a scar that is superficial, 
tender, and painful upon objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (prior to and from August 30, 
2002).  On VA examination in May 2003, it was reported that 
the scars on the medial aspect of both buttocks were 
nontender.  However, the distal end of the scar that was 
within the fold of the buttocks was irritated, red, and 
exquisitely tender to palpation.  Consequently, the Board 
finds that the criteria for a compensable rating under either 
version of Diagnostic Code 7804 have been met from the date 
of the veteran's claim without indication for staging the 
rating.  

Pursuant to Diagnostic Code 7803, a scar that is superficial, 
and poorly nourished with repeated ulceration; or unstable 
with a frequent loss of covering of the skin, also warrants a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (prior to and from August 30, 2002).  However, upon VA 
examination in May 2003, none of the scars was found to be 
ulcerated or unstable.  Consequently, the veteran has not met 
the criteria for a compensable rating under either version of 
Diagnostic Code 7803.  

In conclusion, based on the medical evidence, the level of 
the veteran's disability from the service-connected scar 
residuals of a pilonidal cyst excision and grafting warrants 
a 10 percent disability rating under Diagnostic Code 7804.  
Accordingly, the claim for a an initial compensable rating is 
granted to this extent but a higher rating is not satisfied.  


ORDER

An initial 10 percent rating for residuals of a pilonidal 
cyst is granted subject to the regulations governing the 
payment of monetary benefits.  


REMAND

The veteran's service medical records from his first period 
of active duty with the United States Marine Corps show that 
upon enlistment examination in July 1955, the veteran's 
hearing for whispered voice was 15/15.  Audiometric testing 
was not accomplished.  Upon separation examination in July 
1958, his hearing for whispered voice was again 15/15.  It 
was noted that he was not examined with an audiometer.  His 
DD Form 214 indicates that he served with a Combat Specialist 
Group.  

The veteran's service medical records from his second period 
of active duty with the United States Air Force show that he 
was seen in August 1963 with complaints of pain and ringing 
in his left ear for the previous two weeks.  Upon periodic 
examination in July 1966, an audiogram was performed.  The 
examination results showed high pure tone thresholds in the 
higher frequencies in the left ear.  His DD Form 214 
indicates that he served as a Radio Telegraph Operator.  
Upon VA audiological examination in January 2003, the veteran 
was diagnosed with sensorineural hearing loss and tinnitus.  

Based on the evidence of record, the Board finds that, 
consistent with VA's duty to assist the veteran in the 
development of his claim, an examination and opinion are 
warranted in this case in order to ascertain whether the 
veteran has hearing loss disability by VA standards, and to 
determine the etiology of any currently diagnosed hearing 
loss and tinnitus.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should obtain the names and 
addresses of any medical care providers 
who treated the veteran for bilateral 
hearing loss and tinnitus since January 
2003.  After securing the necessary 
release, the RO should assist the veteran 
in obtaining such records. 

2.  The veteran should be scheduled for a 
VA audiology examination to ascertain 
etiology of his currently diagnosed 
bilateral hearing loss and tinnitus.  The 
claims folder should be made available to 
the examiner.  After examination and 
review of the claims file, including the 
service medical records, the examiner 
should report whether the veteran has 
hearing loss disability by VA standards.  
Additionally, the examiner should provide 
an opinion with supporting rationale as 
to whether it is at least as likely as 
not that the currently diagnosed 
bilateral hearing loss and tinnitus are 
related to the veteran's military 
service, including any acoustic trauma 
during his first period of active duty 
with the Marine Corps.  

3.  After the above has been 
accomplished, the RO should readjudicate 
the claims for service connection for 
bilateral hearing loss and tinnitus.  If 
either claim remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
allowed an appropriate period of time for 
a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matters that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



